Schneider, Judge.
1. In an appeal, under Section 5717.-04, Revised Code, to the Supreme Court or a Court of Appeals from a decision of the Board of Tax Appeals which apportions the undivided local government fund of a county under the provisions of Section 5705.37, Revised Code, the only ap-pellees necessary to confer jurisdiction of the appeal on the court are the parties joined in the proceedings before the board. (Reuben McMillan Free Library Assn. v. Mahoning County Budget Commission, 175 OhioSt. 91, overruled to the extent inconsistent herewith.)
2. In an appeal to the Board of Tax Appeals from an apportionment of an undivided local government fund by a county budget commission, under Sections 5739.25 and 5705.37, Revised Code, the board hears and determines the matter de novo in the place of, and as if it were, the budget Commission, and every subdivision of the county entitled to participate in that fund is a necessary party thereto. A decision of the board pursuant to proceedings in which all necessary parties were not joined is unreasonable and unlawful.
Decision reversed.
Smith, Matthias, O’Neill and Brown, JJ., concur.
Taft, C. J., and Herbert, J., concur in paragraph two of the syllabus and in the judgment but dissent from paragraph one of the syllabus.
Smith, J., of the Sixth Appellate District, sitting for Zimmerman, J.